UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1832



In re:   DAVID MCDOWELL ROBINSON,




                Petitioner.



                 On Petition for Writ of Mandamus.
                       (1:07-cr-00087-RDB-1)


Submitted:   August 29, 2013                 Decided: September 3, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David McDowell Robinson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             David   McDowell   Robinson     petitions     for     a     writ    of

mandamus, alleging that the district court has unduly delayed

ruling on his motion under Fed. R. Civ. P. 60(b).                 He seeks an

order from this court directing the district court to act.                      We

find   the   present   record   does   not   reveal    undue     delay    in    the

district court.      Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               PETITION DENIED




                                       2